Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 28-29, 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 20200286847 A1).
Regarding claim 25, Liu discloses a multi-chip package (Fig. 1), comprising: an interposer connection structure (122) having a first surface (surface facing 120) and a second surface (surface facing 120A) opposite to the first surface and including a conductive pattern (see annotated Fig. 1 below), the conductive pattern comprising a first conductive pattern (CP1) disposed on the first surface of the interposer connection structure; a conductive post (Post) disposed on the first surface of the interposer connection structure and electrically connected to the conductive pattern; a first lower semiconductor chip (110A) and a second lower semiconductor chip (110B) disposed side by side on the first surface of the interposer connection structure and electrically connected to the conductive pattern; a first upper semiconductor chip (102A) and a second upper semiconductor chip (102B) disposed side by side on the second surface of the interposer connection structure and electrically connected to the conductive pattern; a first encapsulant (FE) disposed on the first surface of the interposer connection structure and encapsulating at least portions of the conductive post, the first lower semiconductor chip, and the second lower semiconductor chip; a redistribution circuit structure (encircled) disposed above the first encapsulant; and a bonding structure (112B) bonding the interposer connection structure and one or more of the first lower semiconductor chip, the second lower semiconductor chip, the first upper semiconductor chip, and the second upper semiconductor chip, wherein the first upper semiconductor chip overlaps with the first lower semiconductor chip and the conductive post in a direction perpendicular to the first surface of the interposer connection structure, and the second upper semiconductor chip overlaps with the first lower semiconductor chip and the second lower semiconductor chip in the direction perpendicular to the first surface of the interposer connection structure, wherein the first lower semiconductor chip includes a first lower connection conductor (see annotated Fig. 1) and the second lower semiconductor chip includes a second lower connection conductor (see annotated Fig. 1), the first lower connection conductor and the second lower connection conductor are coupled to the first conductive pattern, and wherein the first lower semiconductor chip is spaced apart from the redistribution circuit structure with the first encapsulant therebetween.
Illustrated below is a marked and annotated Fig. 1 of Liu.

    PNG
    media_image1.png
    382
    568
    media_image1.png
    Greyscale

Regarding claim 28, Liu discloses a multi-chip package (Fig. 1), wherein the conductive pattern further comprises: a second conductive pattern (CP2) disposed on the second surface of the interposer connection structure, a conductive via pattern (CVP) disposed between the first conductive pattern and the second conductive pattern and connecting the first conductive pattern and the second conductive pattern.
Regarding claim 29, Liu discloses a multi-chip package (Fig. 1), wherein a width of the conductive via pattern closer to the second conductive pattern is greater than a width of the conductive via pattern closer to the first conductive pattern.
Regarding claim 32, Liu discloses a multi-chip package (Fig. 1), wherein the first upper semiconductor chip includes a first upper connection conductor (UCC1) and the second upper semiconductor chip includes a second upper connection conductor (UCC2), and the first upper connection conductor and the second upper connection conductor are coupled to the second conductive pattern.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 25 above, and further in view of Jeng (US 20180286824 A1).
Regarding claim 30, Liu discloses a multi-chip package (Fig. 1), wherein a width of the conductive via pattern closer to the second conductive pattern is different than a width of the conductive via pattern closer to the first conductive pattern.
Liu fails to teach a width of the conductive via pattern closer to the second conductive pattern is smaller than a width of the conductive via pattern closer to the first conductive pattern.  However, Liu discloses width of the conductive via pattern tapers in accordance with the sequence in which it is formed with respect to the first and second conductive patterns.  More specifically, Liu discloses a sequence (“prior to formation” [0017]) where a second conductive pattern is formed after the first conductive pattern and results in a conductive via pattern having a width closer to the second conductive pattern greater than a width of the conductive via pattern closer to the first conductive pattern.
Jeng similarly discloses the width of conductive via patterns tapers in accordance with the sequence in which they are formed with respect to the first and second conductive patterns.  More specifically, Jeng illustrates a sequence (Figs. 45-52) where a second conductive pattern is formed after the first conductive pattern and results in a conductive via pattern having a width closer to the second conductive pattern greater than a width of the conductive via pattern closer to the first conductive pattern.  Similarly, Jeng illustrates an alternate sequence (Figs. 1-19) where a second conductive pattern is formed before the first conductive pattern and results in a conductive via pattern having a width closer to the second conductive pattern smaller than a width of the conductive via pattern closer to the first conductive pattern.
One of ordinary skill in the art could have applied the known technique of forming the second conductive pattern before the first conductive pattern as taught by Jeng to form the conductive via patterns of Liu and the results would have been predictable because both sequences perform the same function of forming a conductive via pattern.  Doing so would arrive at the claimed widths of the conductive via pattern.  Therefore, it would have been obvious to have a conductive via pattern with the claimed widths because they would be formed using a known technique to form a similar conductive via pattern.
Illustrated below is a marked and annotated figure of Fig. 19 of Jeng.

    PNG
    media_image2.png
    377
    728
    media_image2.png
    Greyscale

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 25 above, and further in view of Chen (US 20150357318 A1).
Regarding claim 34, Liu discloses a multi-chip package (Fig. 1), wherein the bonding structure includes a bonding metal.
Liu fails to expressly teach the bonding metal having a melting point of less than 200°C.  More specifically, Liu is silent with respect to the melting point.
Chen discloses a bonding metal in the same field of endeavor (“bonding structure” [0097]), wherein the bonding structure includes a bonding metal having a melting point of less than 200°C.
One of ordinary skill in the art could have substituted the bonding metal of Chen in place of the comparable known bonding metal of Liu, and the results would have been predictable, because the bonding metal (of both Liu and Chen) would have functioned the same as before to connect electronic components.  Therefore, having a bonding structure including a bonding metal having a melting point of less than 200°C would have been obvious because this known bonding metal would have obtained predictable results.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 25 above, and further in view of Seo (US 20180374825 A1).
Regarding claim 35, Liu discloses a multi-chip package (Fig. 1), with a first upper semiconductor chip and a second upper semiconductor chip.
Liu fails to teach at least one of the first upper semiconductor chip and the second upper semiconductor chip includes a conductive through-via structure, and the multi-chip package further comprises: a top semiconductor chip located above the first upper semiconductor chip and the second upper semiconductor chip and electrically connected to the conductive through-via structure.  However, Liu does disclose a multi-chip package comprising chips within a first level (within 120) and a second level (above 122), wherein the chips are connected to an interposer connection structure.  Liu further discloses providing multiple levels of chips has a design incentive of a reduced package size (increased density, limited real estate [0002]).
Seo discloses a multi-chip package in the same field of endeavor (Fig. 9) comprising a first semiconductor chip (700) connected to an interposer (610, “interposer” [0104]).  Seo further discloses the first semiconductor chip includes a conductive through-via structure (720), and the multi-chip package further comprises: a top semiconductor chip (C1) located above the first semiconductor chip and electrically connected to the conductive through-via structure.
Seo’s first semiconductor chip, conductive through-via structure, and top semiconductor chip can be provided in place of Liu’s first or second upper semiconductor chip.  This combination would arrive at the claimed limitation wherein at least one of the first upper semiconductor chip and the second upper semiconductor chip includes a conductive through-via structure, and the multi-chip package further comprises: a top semiconductor chip located above the first upper semiconductor chip and the second upper semiconductor chip and electrically connected to the conductive through-via structure.  In combination, the first or second upper semiconductor chip would have functioned the same as before as a chip connected to an interposer.
Based on the above analysis, one of ordinary skill in the art would have recognized that providing Seo’s first semiconductor chip, conductive through-via structure, and top semiconductor chip in place of Liu’s first or second upper semiconductor chip would yield the predictable result of increasing die density and therefore reduce package size.  Thus, the claimed multi-chip package would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Allowable Subject Matter
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 26-27 is the inclusion of the limitation wherein a surface of the second lower semiconductor chip away from the interposer connection structure, a surface of the first encapsulant away from the interposer connection structure, and a surface of the conductive post away from the interposer connection structure are coplanar with each other and directly contact the redistribution circuit structure.  Prior art of record teaches surfaces of the lower first and second semiconductor chips away from the interposer connection structure, however, the surface of the second lower semiconductor chip as claimed was not found to be an obvious variation thereof.
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page 14) that Lai does not teach, suggest, or render obvious at least, for example, the feature of “wherein the first lower semiconductor chip is spaced apart from the redistribution circuit structure with the first encapsulant therebetween” recited in claim 25.  Applicant further argues (page 15) the gap fill oxide layer of Lai is materially different from the claimed first encapsulant, thus the gap fill oxide layer of Lai would not be useful as the claimed first encapsulant.
Examiner’s reply:
Applicant’s arguments with respect to claim 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues (page 15) that Lai does not teach, suggest, or render obvious at least, for example, the features of “bonding structure”, and “first lower connection conductor”, and “second lower connection conductor” recited in claim 25.
Examiner’s reply:
Applicant’s arguments with respect to claim 25 have been considered but are moot because the prior rejection of record does not rely on Lai for any teaching or matter specifically challenged in the argument.  More specifically, Chen and Jeng were respectively relied upon to teach these features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817          

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817